                           UNITED STATES DISTRICT COURT

                             DISTRICT OF SOUTH DAKOTA

                                   SOUTHERN DIVISION


JUAN FRANCISCO HERRERA-                                       4:19-CV-04044-KES
RODRIGUEZ,

                       Movant,
                                                                      ORDER
        vs.

UNITED STATES OF AMERICA,

                       Respondent.


       Movant, Juan Francisco Herrera-Rodriguez, has filed a pro se motion to vacate,

set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. From a reading of the

motion, the court cannot determine that “it plainly appears from the face of the

petition . . . that the petitioner is not entitled to relief in the district court” warranting

summary dismissal pursuant to Rule 4 of the Rules Governing Section 2255 Cases in

the United States District Court. Therefore, it is

       ORDERED that the Clerk of Court will deliver or serve a copy of the motion on

the United States Attorney for the District of South Dakota.

       IT IS FURTHER ORDERED that the United States Attorney for the District of

South Dakota will serve and file an answer or responsive pleading to the motion,

together with a legal brief or memorandum, on or before March 26, 2019.

       DATED this 26th day of February, 2019.

                                            BY THE COURT:


                                            VERONICA L. DUFFY
                                            United States Magistrate Judge
